TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2020



                                      NO. 03-19-00878-CV


                                   Carolyn Barnes, Appellant

                                                 v.

                            Texas Attorney General, et al., Appellee




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the judgment signed by the trial court on August 29, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.